Title: To Benjamin Franklin from Vergennes, 26 June 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            Vlles. le 26. Juin 1783
          
          Vous trouverez ci-joint, M, le sauf-conduit que le Roi a bien voulu
            accorder au Sr. Price; cette pièce mettra ce particulier en état de Suivre tranquilement
            et sûrement ses affaires. Mr. Dudon, procureur-général du parlement de Bordeaux,
            préviendra M. le garde des sceaux dans le cas où le Sr. laframboise ou autres feroient
            des poursuites contre le Sieur Price.
         
            Mr. franklin
          
        